FRANK, Acting Chief Judge.
We affirm the appellant’s convictions and find no error in the judge’s instructions to the jury. The appellant contends that he was sentenced for the crime alleged in Count II notwithstanding that it was abandoned by the state. The sentencing error has been corrected. The record reflects an amended sentence in case number CJ85-4021, in which the defendant was committed to five years in state prison for the crime alleged in Count I. Immediately thereafter appears a notice of nolle prose-qui terminating and dismissing Count II. Therefore, we need take no corrective action.
Affirmed.
PARKER and ALTENBERND, JJ., concur.